t c no united_states tax_court general dynamics corporation and subsidiaries petitioner v commissioner of internal revenue respondent general dynamics foreign sales corp petitioner v commissioner of internal revenue respondent docket nos filed date p formed wholly owned corporations one a disc the other an fsc p computed and reported its federal income using the completed_contract_method p elected under sec_1 d iii income_tax regs to annually deduct certain period_costs in computing the base combined taxable_income for the statutorily conferred tax_benefit to promote exports p did not account for period_costs which it had elected to deduct annually in prior years r determined that sec_994 and or i r c and the regulations thereunder required p to include prior years' period_costs that are attributable to the gross_receipts from foreign exports in computing the base for p's deferral or exemption from income p manufactured specialized ocean-going vessels for the transport of liquefied natural_gas sec_1 d i b income_tax regs requires that to generate qualified_export_receipts the export_property must be used in foreign_commerce prior to year after its sale for reasons beyond p's control the vessels were not so used p contends that the regulation is not a proper interpretation of the statutory provision held sec_1_994-1 income_tax regs interpreted to require p to reduce gross export receipts by related period_costs even though p is permitted to elect to deduct those costs in years prior to the combined taxable_income computation held further p's vessels are not qualified export_property because they fail to meet the requirements of sec_1_993-3 income_tax regs 98_tc_187 followed in upholding the validity of the regulation david c bohan richard t franch james m lynch philip a stoffregen david d baier scott schaner gregory s gallopoulos and debbie l berman for petitioner in docket no david c bohan james m lynch philip a stoffregen and david d baier for petitioner in docket no william h quealy jr alice m harbutte jeffrey a hatfield thomas c pliske and william t derick for respondent gerber judge general dynamics corp and its consolidated subsidiaries gendyn docket no and its foreign_sales_corporation general dynamics foreign sales corp gendyn fsc docket no are petitioners in these consolidated cases respondent determined corporate_income_tax deficiencies for gendyn in the amounts of dollar_figure and dollar_figure for its and taxable years respectively with respect to gendyn fsc respondent determined a dollar_figure corporate_income_tax deficiency for its taxable_year although these cases are consolidated and related for purposes of briefing and opinion the issues have been divided into two generalized categories domestic and foreign this opinion addresses the foreign issues the parties have settled some of the foreign issues and the following controversies remain for our consideration and decision whether in computing combined taxable_income attributable to qualified_export_receipts under sections and petitioners must in addition to current_year period_costs deduct prior year period_costs as determined by respondent and whether two liquefied natural_gas tankers manufactured by petitioner and sold to an unrelated third party for foreign_use constitute export_property under sec_993 even though no foreign_use occurred during the first year and or domestic use occurred on one occasion prior to any foreign_use findings_of_fact the parties have stipulated most of the facts bearing on the foreign issues and those facts are found and incorporated by this reference gendyn was incorporated on date unless otherwise indicated section references are to the internal_revenue_code as amended and in effect for the taxable years in issue and at all relevant times was the common parent of a group of corporations that filed consolidated corporate federal_income_tax returns at the time the petitions were filed in these cases gendyn's and gendyn fsc’s principal places of business were in falls church virginia gendyn engineered developed and manufactured various products for the u s government and to a lesser extent foreign governments including military aircraft missiles gun systems space systems tanks submarines electronics and other miscellaneous goods and services gendyn was also involved in business activities including design engineering and manufacture of general aircraft mining coal lime limestone sand and gravel manufacture and sale of ready- mix concrete concrete pipe and other building products production of commercial aircraft subassemblies design engineering and manufacture of commercial space launch vehicles and services and shipbuilding gendyn for the taxable years through used the completed_contract_method to report federal income and the percentage_of_completion_method for its financial_accounting purposes gendyn on date incorporated an entity gendyn disc to serve as an export sales representative the issues in these consolidated cases span a time period within which the statutory provisions relating to domestic international sales corporations were replaced by those related to foreign sales corporations due to these statutory changes gendyn ended use of its specially formed domestic international continued gendyn owned percent of gendyn disc's sole class of voting_stock gendyn disc had no employees or business operations and existed for the sole purpose of receiving commissions from gendyn on the date of the incorporation gendyn and gendyn disc entered into an export sales commission agreement on date gendyn disc elected to be treated as a domestic_international_sales_corporation disc under sec_992 and it filed federal_income_tax returns forms 1120-disc on the basis of a fiscal_year ended march gendyn disc through the period ended date reported the commissions it earned on gendyn's sales of export_property based on the completed_contract_method of accounting in accordance with sec_1_993-6 income_tax regs at the end of each year commissions on export_property sales involving long-term_contracts were deducted by gendyn and included in income by gendyn disc in its appropriate taxable_period commissions were normally computed under the combined taxable_income method 50-percent method provided for continued sales corporation and began use of a foreign_sales_corporation although some differences exist between the two sets of statutory provisions and the entities created to comply with the statutes for purposes of resolving the issues in this case we need not make any distinctions the foreign_sales_corporation became a petitioner in these consolidated cases because it was the surviving entity accordingly the domestic_international_sales_corporation will be referred to as gendyn disc and the foreign_sales_corporation will be referred to as gendyn fsc when referred to generally they will be referred to along with the other entities collectively as petitioners in sec_994 because that method yielded the largest commission on certain rare occasions the 4-percent gross_receipts method of sec_994 was utilized petitioners computed combined taxable_income for each long- term contract under the 50-percent method as follows a add gross_receipts from the contract as determined under the completed_contract_method of accounting b less direct costs allocated to the contract under sec_1 d i income_tax regs c less indirect_costs allocated to the contract under sec_1 d ii income_tax regs d less period_costs incurred in the year of completion allocated to the contract under sec_1 d iii income_tax regs in computing combined taxable_income petitioners did not make a reduction for period_costs as defined in sec_1 d iii income_tax regs incurred and allocated to the contract prior to the year of contract completion respondent determined that petitioners incorrectly computed combined taxable_income under the 50-percent method in particular respondent determined that petitioners were required to aggregate and deduct in the year of completion of each long-term_contract all period_costs allocated to the contract including those deducted for prior years gendyn disc ceased performing as gendyn’s commission agent on date and was dissolved on date on date gendyn incorporated petitioner general dynamics foreign sales corp gendyn fsc in the u s virgin islands to serve as gendyn’s export sales representative gendyn owned the sole class of voting_stock and entered into a foreign sales commission agreement with gendyn fsc on date gendyn fsc elected under sec_927 to be treated as a foreign_sales_corporation fsc during and gendyn fsc functioned as gendyn’s export sales representative and was involved in no other trade_or_business gendyn fsc filed federal forms 1120-fsc and used the completed_contract_method of accounting to report the commissions earned on gendyn’s sales of export_property involving long-term_contracts at the end of each year commissions on export_property sales involving long-term_contracts were deducted by gendyn and included in income by gendyn fsc in its appropriate taxable_period with rare exceptions the 23-percent combined taxable_income method 23-percent method was used because it produced the largest commission in a few instances the 83-percent gross_receipts method was used petitioners computed combined taxable_income for each long- term contract under the 23-percent method as follows a add gross_receipts from the contract as determined under the completed_contract_method of accounting b less direct costs allocated to the contract under sec_1 d i income_tax regs c less indirect_costs allocated to the contract under sec_1 d ii income_tax regs d less period_costs incurred in the year of completion allocated to the contract under sec_1 d iii income_tax regs in computing combined taxable_income petitioners did not make a reduction for period_costs incurred prior to the year of contract completion that had been allocated to the contract in years prior to completion under sec_1 d iii income_tax regs respondent determined that petitioners incorrectly computed combined taxable_income under the 23-percent method in particular respondent determined that petitioners in the year of completion of each long-term_contract were required to aggregate all period_costs allocated to the contract including those deducted for prior years and reduce combined taxable_income by the aggregated amount respondent also determined that gendyn was not entitled to deduct commissions on sales involving two ships because they did not qualify as export_property under sec_993 in the alternative if the ships are found to qualify as export_property under sec_993 respondent determined that petitioners incorrectly computed the commissions attributable to the ships in the same manner as described above pantheon inc pantheon is a wholly owned domestic subsidiary of gendyn pelmar co pelmar and morgas inc morgas are wholly owned domestic subsidiaries of corporations unrelated to petitioners on date pantheon pelmar and morgas formed the lachmar partnership lachmar a general_partnership pantheon and pelmar each owned percent and morgas owned the remaining percent of lachmar lachmar was organized for the purpose of purchasing owning and operating two specialized vessels lng tankers that were designed and built for transoceanic transport of liquefied natural_gas lng lng is made by cooling natural_gas to a temperature below minus degrees fahrenheit it is then transported at that temperature in special-purpose tankers after delivery from the tankers the lng is returned to a state in which it can be distributed through pipelines the construction of lng tankers incorporates specialized and expensive technology which when installed in a tanker renders it economically unusable for other transportation purposes due to the cost to specially build them and the lack of economically feasible convertibility lng tankers are normally constructed for well-defined long-term projects and there is virtually no open market for lng tankers there are four lng terminals within the contiguous united_states and one in alaska all of which are capable of landing and receiving the type of lng tanker under consideration in this case throughout the period under consideration it was not economically suitable to ship lng between alaska and the other four domestic locations throughout the period under consideration it was not economically suitable to domestically ship lng where it is accessible in gas form through a pipeline trunkline lng co trunkline a wholly owned subsidiary of pelmar’s parent was organized to purchase lng from algeria and to arrange for its transportation to lake charles louisiana for u s distribution on date pelmar’s parent entered a contract lng contract with an algerian national gas producer to purchase big_number cubic meters of lng annually for years the purchaser was required to provide trans-atlantic transportation for big_number cubic meters of lng each year on date the contract rights and obligations were assigned to trunkline trunkline contracted with lachmar transportation contract on date to transport lng from algeria to louisiana over a 20-year period beginning in the first quarter of on date lachmar entered into two contracts with gendyn for the construction and purchase of two lng tankers to transport the lng because of the combined 60-percent control by morgas and pelmar gendyn did not control lachmar so the transactions between gendyn and lachmar were on an arm’s-length basis gendyn manufactured the lng tankers in the ordinary course of its business for sale to lachmar the lng tankers were to be delivered on date and date on date lachmar entered into a contract with an affiliate of morgas to oversee the construction and then to maintain and operate the lng tankers bonds guaranteed by the u s government were issued by lachmar to finance the construction of the tankers and the federal government also subsidized the construction of the tankers a portion of the subsidy was eventually repaid to the federal government because one of the tankers was used for domestic transportation the tankers were delivered and transferred to lachmar on may and date morgas’ affiliate was prepared to begin transportation of lng at the time of the tankers’ delivery to satisfy its obligations under the lng contract the algerian national lng company was to construct a terminal facility for the tankers for technical financial and political reasons the facility was not completed until the fall of and the algerian company could not deliver sufficient quantities of lng to fulfill its obligations to trunkline accordingly the initial uses of the lng tankers outside the united_states were on september and date respectively prior to that time lachmar bore the expense of storing the tankers at various locations during through there was overcapacity in the world market for lng tankers and lachmar was able to find only limited use for the tankers prior to their use under the transportation contract that use occurred between june and july of when one of the tankers transported lng from everett boston massachusetts to elba island georgia the lng being transported was originally from algeria for that transportation lachmar received gross compensation of dollar_figure which resulted in a gross_profit of dollar_figure the dollar_figure was paid dollar_figure in and dollar_figure in due to the domestic use of one of the tankers lachmar obtained an exception from the federal government otherwise it would have risked losing all of its government subsidies the two tankers made voyages between algeria and louisiana a total of four times during and seven times during under the transportation contract thereafter the lng and transportation contracts were breached and the tankers were stored in virginia until and at which time they no longer belonged to lachmar and began service transporting lng in foreign_commerce on lachmar’s federal partnership returns for purposes of claiming credits and depreciation allowances lachmar reported that one of the tankers was placed_in_service in and the other in respondent questioned the placed-in-service dates reported by lachmar and after the tax audit the parties agreed that one tanker was placed_in_service on date and the other on date opinion the issues under consideration arise in connection with gendyn and its foreign sales corporations one issue concerns the manner in which petitioners compute the amount of commission income that may be deferred or excluded under the foreign_sales_corporation statutes and regulations that issue is one of first impression involving the interpretation of certain statutes and regulations the other issue concerns whether either of two ships is export_property under sec_993 so as to enable petitioners to include it in the computation of commission income under the foreign_sales_corporation statutes and regulations we first consider the former issue i petitioners’ treatment of period_costs in computing combined taxable_income petitioners were on the completed_contract_method of accounting for long-term_contracts for federal_income_tax purposes in the process of computing corporate federal_income_tax under the completed_contract_method gendyn under sec_1 d iii income_tax regs elected to expense rather than capitalize certain period expenses normally under the completed_contract_method the income and expenses connected with long-term_contracts are not reported or claimed until the completion of the contract in computing the allowable_amount of deferral or exclusion of disc or fsc commission income petitioners did not include the period_costs that were deducted in prior years' domestic federal_income_tax computations prior year period_costs instead in computing the amount of foreign_sales_corporation commission income to be deferred or excluded petitioners used only the period_costs incurred in the year of completion current period_costs and allocated to the particular contract under sec_1 d iii income_tax regs respondent determined that petitioners’ approach resulted in a permanent exclusion and or distortion in the form of exaggerated amounts of deferral or exclusion of disc or fsc income because of an understatement of the amount of cost the additional deferral or exclusion claimed by petitioners in respondent's view does not harmonize with congress' intent the parties to a great degree rely on the same statutes and regulations but arrive at opposite conclusions first we analyze the pertinent statutory and regulatory material a statutory background and framework for disc’s and fsc’s in congress enacted3 the disc provision sec_4 as a tax incentive to encourage and increase exports the legislation allowed domestic corporations to defer taxes on a significant portion of profits from export sales similar to the tax benefits available to corporations manufacturing abroad through foreign revenue act of publaw_92_178 85_stat_497 secs subsidiaries h rept pincite 1972_1_cb_498 s rept pincite 1972_1_cb_559 a domestic_corporation that conducts its foreign operations through a foreign_subsidiary generally does not pay domestic federal tax on the income from those operations until the subsidiary's income is repatriated to the domestic parent in congress enacted the fsc provision sec_5 to replace and cure some shortcomings in the disc provisions deficit_reduction_act_of_1984 publaw_98_369 98_stat_494 s rept pincite under the fsc provisions a taxpayer may permanently avoid federal_income_tax on a portion of its profits on qualifying export sales the disc and fsc provisions reallocate income generated by export sales from the parent_corporation to its disc or fsc disc’s are generally not subject_to tax sec_991 however the parent_corporation is taxed on a specified portion of the disc profits as a deemed_distribution sec_995 l f intl sa912_f2d_377 9th cir the remaining profits are tax-deferred until distributed repatriated to the parent or until the corporation ceases to qualify as a disc sec_995 and b and a the fsc provisions permanently exempt a portion of fsc profits from tax sec_923 the amount of the deferral or exemption is in secs controversy here for purposes of this case the disc and fsc provisions are generally similar and the parties do not argue that the outcome should vary depending on which of the provisions apply the focus here is whether petitioners must consider period_costs attributable to the gross_receipts from export sales of the foreign_sales_corporation even though the period_costs were deducted in prior years there is a direct relationship between the quantity of disc income and the tax_benefit available to a domestic_corporation under the disc provisions the greater the costs allocated to export sales the lower the combined taxable_income attributable to the disc or fsc and thus the smaller the tax_deferral or exclusion ordinarily taxpayers seek ways to reduce the amount of their reportable income such as by means of deductions in computing combined taxable_income cti of a foreign_sales_corporation however taxpayers benefit where the amount of export sales is larger or maximized to take advantage of the congressionally intended deferral or exclusion of income we are therefore presented with the somewhat unusual circumstance where petitioners argue that the amount of income should be larger and respondent argues it should be smaller petitioners assert that they should not be required to reduce cti by the portion of their costs that was deducted in prior years b allocation of income from export sales to disc’ sec_1 statutory requirement under the disc provisions congress created intercompany_pricing_rules for the purpose of limiting the amount of income that the parent can allocate to the disc and thereby limiting the amount of tax incentive by means of income deferral the pricing rules provide for the price at which the parent_corporation is deemed to have sold its products to the disc regardless of the price actually paid 77_tc_152 sec_994 provides three alternative pricing methods for disc’s percent of qualified_export_receipts on the sale of export_property percent of the combined taxable_income of the disc and its related_supplier the parent_corporation or the arm's-length price computed in accordance with sec_482 taxpayers may use the method that produces the largest amount of income allocation to the disc’s similarly sec_925 provides three pricing methods for fsc’s dollar_figure percent of foreign_trading_gross_receipts percent of combined taxable_income and the arm's-length price computed in accordance with sec_482 sec_925 the cti methods are at issue in this case under the first two methods the disc is entitled to include percent of its export_promotion_expenses as additional taxable_income sec_994 and sec_1_994-1 income_tax regs the parent_corporation either sells its product to the disc for resale in foreign markets a buy-sell disc or pays a commission to the disc for selling goods in foreign markets a commission_disc 94_tc_919 affd 955_f2d_1037 6th cir the disc in this case is a commission_disc although the sec_994 pricing rules literally apply only to a buy-sell disc they have been adopted for commission disc’s pursuant to statutory authority granted to the secretary sec_994 sec_1 d i income_tax regs see sec_925 sec_1 a - 1t d temporary income_tax regs fed reg date in the case of a commission_disc cti is computed using the gross_receipts on the sale lease or rental of the property on which the commissions arose sec_993 regulatory requirement cti equals the excess of the disc's gross_receipts from export sales over the total costs of the disc and the parent that relate to the disc's gross_receipts sec_1_994-1 income_tax regs see sec_1 a -1t c i temporary income_tax regs fed reg date sec_1_994-1 income_tax regs provides rules for determining which costs relate to export sales in determining the gross_receipts of the disc and the total costs of the disc and related_supplier which relate to such gross_receipts the following rules shall be applied i subject_to subdivisions ii through v of this subparagraph the taxpayer's method_of_accounting used in computing taxable_income will be accepted for purposes of determining amounts and the taxable_year for which items of income and expense including depreciation are taken into account ii costs of goods sold shall be determined in accordance with the provisions of sec_1_61-3 income_tax regs see sec_471 and sec_472 and the regulations thereunder with respect to inventories iii costs other than cost_of_goods_sold which shall be treated as relating to gross_receipts from sales of export_property are a the expenses losses and other deductions definitely related and therefore allocated and apportioned thereto and b a ratable part of any other expenses losses or other deductions which are not definitely related to a class_of_gross_income determined in a manner consistent with the rules set forth in sec_1_861-8 income_tax regs see sec_1 a -1t c iii temporary income_tax regs fed reg date application of regulations by the parties petitioners contend that subdivision i of the regulation requires the computation of cti in accordance with the method they use to account for domestic taxable_income sec_1 d iii income_tax regs permits a variation from the completed_contract_method for electing taxpayers to currently deduct period_costs even though the related_income is not reportable until a later taxable_year when the contract is completed due to their election to currently deduct period_costs petitioners argue that in the year of contract completion they should not be required to reduce foreign gross_receipts by period_costs that were deducted in computing prior years' income taxes because they cannot deduct prior year period_costs in the years in issue petitioners contend that those period_costs need not be utilized in computing cti conversely respondent argues that in accord with the congressional intent as reflected in the legislative_history the regulations require a taxpayer to account for all costs that relate to export sales including period_costs deducted in prior years respondent further argues that petitioners' accounting_method and any permissible variations therefrom do not control in determining the statutory limitations for computing cti we agree with respondent c whether sec_1_994-1 income_tax regs is a reasonable interpretation of the statute the regulation in controversy was intended to define the statutory phrase combined taxable_income that phrase is not defined in the internal_revenue_code the regulation promulgated by the secretary is couched in broad terms leaving room for the parties to advance differing interpretations in this regard petitioners have not questioned the validity of the regulation under consideration the regulatory formula for cti is the excess of the gross_receipts over the total costs which relate to such gross_receipts sec_1_994-1 income_tax regs the regulation also provides that the taxpayer may in certain circumstances use the same method_of_accounting in computing cti as used during the taxable_year for which cti is being computed sec_1_994-1 income_tax regs the term total costs is ambiguous and does not delineate whether the total is for the year as petitioners contend or all costs relating to the gross_receipts including those incurred and deducted in a prior year accordingly petitioners and respondent are both placed in the position of advancing for purposes of this litigation their respective interpretations of the language of the regulation normally we defer to regulations which implement the congressional mandate in some reasonable manner 455_us_16 quoting 389_us_299 452_us_247 440_us_472 the deference given to a regulation depends on the source of authority under which the secretary promulgated it less deference is given to a regulation promulgated under the general authority of sec_7805 an interpretative_regulation and greater deference to a regulation promulgated under a specific statutory grant of authority a legislative_regulation 455_us_16 pursuant to sec_994 the secretary issued sec_1 d income_tax regs which subjects commission disc’s to the pricing rules set forth in sec_994 see sec_1 a -1t d temporary income_tax regs fed reg date sec_1_994-1 income_tax regs refers to par c of that regulation for the proper method to apply the pricing rules however that reference may not automatically make par c a legislative_regulation when applied to commission disc’s congress did not specifically grant the secretary authority to promulgate regulations with regard to buy-sell disc’s continued respondent's litigating position is not afforded any more deference than that of petitioners by way of example proposed_regulations and revenue rulings are generally not afforded any more weight than that of a position advanced by the commissioner on brief 88_tc_894 64_tc_404 affd in part and revd in part 613_f2d_770 9th cir that is especially so here where respondent did not publish her position prior to this controversy accordingly we proceed to decide which party's approach harmonizes with the statutory intent sec_994 presents the somewhat ambiguous and completely undefined term combined taxable_income the regulation in question does not conflict with the language of the statute it interprets in addition the regulatory definition of costs related to export sales is consistent with legislative_history which states the combined taxable_income would be determined by deducting from the disc's gross_receipts the related person's cost_of_goods_sold with respect to the property the selling overhead and administrative expenses of both the disc and the related_person which continued subdivision iii of sec_1_994-1 income_tax regs applies equally to buy-sell disc’s and commission disc’s accordingly portions of the regulation in question may be legislative or interpretative or a mix of legislative and interpretative elements the parties’ disagreement however does not focus on the source of the government's authority for issuance of the regulation in question and it is unnecessary to decide whether the regulation in question is interpretative legislative or a mixture of both are directly related to the production or sale of the export_property and a portion of the related person's and the disc's expenses not allocable to any specific item_of_income such portion to be determined on the basis of the ratio of the combined gross_income from the export_property to the total gross_income of the related_person and the disc fn ref omitted emphasis added h rept pincite 1972_1_cb_498 s rept pincite 1972_1_cb_559 the regulation in issue defines an ambiguous term and reflects congressional intent as to the types of costs taxpayers must allocate to export sales in calculating cti thus the regulatory definition of cti in sec_1_994-1 income_tax regs is a reasonable interpretation of sec_994 d interpretation of the regulatory definition of combined taxable_income regulations that are valid exercises of the powers of the secretary have the force and effect of law 98_tc_187 the rules for interpreting a valid regulation are similar to those governing the interpretation of statutes 600_f2d_546 5th cir 100_tc_616 affd 67_f3d_1445 9th cir when construing a statute or in this case a regulation we are to give effect to its plain and ordinary meaning unless to do so would produce absurd results 490_us_504 102_tc_721 the most basic tenet of statutory construction is to begin with the language of the statute itself 489_us_235 when the plain language of the statute is clear and unambiguous that is where the inquiry should end id where a statute is silent or ambiguous we look to legislative_history to ascertain congressional intent peterson marital trust v commission102_tc_790 affd 78_f3d_795 2d cir we apply these rules to interpret the regulations promulgated under sec_994 an integral part of calculating cti is determining the costs of the export sales sec_1_994-1 income_tax regs the regulations under sec_994 require taxpayers to account for the total costs related to export sales sec_1_994-1 income_tax regs see sec_1 a -1t c ii temporary income_tax regs fed reg date total costs include costs that definitely relate to the export sales and a ratable share of costs that do not definitely relate to any class_of_gross_income sec_1_994-1 income_tax regs see sec_1 a -1t c iii d temporary income_tax regs supra thus taxpayers must allocate their costs between export sales and domestic sales to compute cti sec_1 c iii income_tax regs see sec_1 a - 1t c iii d temporary income_tax regs supra rather than creating a new method of cost allocation within the disc provisions congress intended that taxpayers use the method for allocating costs under sec_1_861-8 income_tax regs the intended method for allocating expenses in the cti computations appears consistent throughout the legislative_history of the disc provisions which states the combined taxable_income from the sale of the export_property is to be determined generally in accordance with the principles applicable under sec_861 for determining the source within or without the united_states of the income of a single entity with operations in more than one country these rules generally allocate to each item_of_gross_income all expenses directly related thereto and then apportion other expenses among all items of gross_income on a ratable basis emphasis added h rept supra pincite c b pincite accord s rept supra pincite c b pincite consistent with legislative_history the regulations provide that taxpayers must allocate and apportion their costs other than costs of goods sold in a manner consistent with the rules set forth in sec_1_861-8 sec_1_994-1 income_tax regs see sec_1 a -1t c iii d temporary income_tax regs supra in general sec_1_861-8 income_tax regs provides geographic sourcing_rules to allocate and apportion expenses between the united_states and foreign countries it also provides rules for determining taxable_income from specific activities and for allocating income and deductions to those activities under other sections of the code referred to as operative sections sec_1_861-8 f i - vi income_tax regs operative sections define the categories of income between which taxpayers must allocate their deductions and gross_income sec_994 is an operative_section wherein income is grouped into two categories ie income from export sales referred to as the statutory_grouping and all remaining gross_income referred to as the residual_grouping 97_tc_457 affd in part and revd in part and remanded 34_f3d_1394 8th cir sec_1_861-8 income_tax regs under sec_1_861-8 income_tax regs taxpayers must allocate their deductions to a class_of_gross_income and then if necessary to make the determination required by the operative_section apportion the deductions within the class_of_gross_income between the statutory and residual groupings sec_1_861-8 income_tax regs the apportionment must be accomplished in a manner that reflects to a reasonably close extent the factual relationship between the deduction and the income grouping sec_1_861-8 income_tax regs similar to the related costs definition in sec_1 c iii income_tax regs sec_1_861-8 income_tax regs requires allocation of deductions to definitely related classes of gross_income any deductions that do not definitely relate to a class_of_gross_income are ratably apportioned to all gross_income based on the ratio of gross_income from each class to the taxpayer's total gross_income sec_1_861-8 b and c income_tax regs a cost is definitely related to a class_of_gross_income if it is incurred as a result of or incident to an activity or in connection with property from which that class_of_gross_income is derived sec_1 b income_tax regs in general period_costs benefit and relate to the taxpayer's business as a whole and are not incident to or necessary for the performance of a particular contract 69_tc_952 thus period_costs are costs that do not definitely relate to any class_of_gross_income as defined by sec_1_994-1 and sec_1_861-8 income_tax regs and must be ratably apportioned to all gross_income additionally sec_1_861-8 income_tax regs does not distinguish period_costs from other costs that relate to export sales furthermore sec_1_861-8 income_tax regs does not excuse taxpayers from allocating costs to a class_of_gross_income unless the costs are definitely related to another class_of_gross_income sec_1_861-8 income_tax regs provides except for deductions if any which are not definitely related to gross_income and which therefore are ratably apportioned to all gross_income all deductions of the taxpayer must be so allocated and apportioned thus consistent with the sec_994 regulations sec_1_861-8 income_tax regs requires taxpayers to prove that the prior year period_costs definitely relate to gross_income from a source other than export sales which petitioners have failed to do to avoid having to account for those costs in determining cti the regulations under sec_994 which incorporate sec_1_861-8 income_tax regs are consistent with the statutory intent and legislative_history by requiring taxpayers to account for all costs incurred to produce export_property in calculating cti the regulations limit the deferral or exclusion of income to the actual income from foreign sales after considering total costs in addition the regulations do not permit the exclusion of any particular costs such as prior year period_costs from the computation of cti unless the costs definitely relate to a class_of_gross_income other than export sales sec_1_994-1 income_tax regs sec_1 a - 1t c iii temporary income_tax regs supra implicit in petitioners' position that they are following the completed_contract_method is that the total costs are only those claimed in the computation_year petitioners do not provide us with a logical or reasonable definition of total costs and or related costs that would harmonize with the statutory limitation intended by congress nor have petitioners shown that the prior year period_costs definitely relate to a class_of_gross_income other than export sales it has not been argued that the prior year period_costs are unrelated to petitioners' export sales in addition petitioners previously allocated the prior year period_costs to particular export sales contracts as they accrued thus we find that the regulatory definition of related costs includes prior year period_costs that have previously been deducted petitioners must account for both current and prior year period_costs in determining their cti e the effect of the taxpayer's method_of_accounting on the computation of combined taxable_income petitioners also argue that they are properly applying their method_of_accounting by not reducing cti by prior year period_costs rather than suggesting an alternative definition of total costs that excludes prior year period_costs petitioners rely on subdivision i of sec_1_994-1 income_tax regs that subdivision permits taxpayers to use their normal method_of_accounting in computing cti petitioners interpret that regulation to require taxpayers to compute cti in accordance with their method_of_accounting accordingly petitioners contend that whether costs related to export sales as defined in sec_1_994-1 income_tax regs are allocable to those export sales for purposes of determining cti depends on their accounting_method sec_1_994-1 income_tax regs provides i subject_to subdivisions ii through v of this subparagraph the taxpayer's method_of_accounting used in computing taxable_income will be accepted for purposes of determining amounts and the taxable_year for which items of income and expense including depreciation are taken into account see sec_1 a -1t c iii a temporary income_tax regs supra use of the taxpayer's accounting_method is expressly subject_to subdivision iii 's definition of related costs that taxpayers must take into account in calculating cti sec_1 c i income_tax regs see sec_1 a -1t c iii d temporary income_tax regs supra thus sec_1 c iii income_tax regs defines the costs related and allocable to petitioners' export sales such costs are not defined by petitioners' method_of_accounting in addition to their misplaced reliance on subdivision i of sec_1_994-1 income_tax regs petitioners also assert that sec_1_861-8 income_tax regs supports their position that they are not required to account for prior year period_costs as stated above congress intended taxpayers exporting through disc’s to allocate their income and costs to export sales pursuant to the requirements of sec_1_861-8 income_tax regs rather than address the substantive allocation requirements of sec_1_861-8 income_tax regs as described above petitioners again concentrate their argument on their accounting_method petitioners argue that sec_1_861-8 income_tax regs requires that the principles of annual accounting apply to income and cost allocations petitioners deducted the period_costs in prior years in accordance with the completed_contract_method therefore petitioners contend that requiring them to account for the prior year period_costs in the year of contract completion to compute cti is inconsistent with the principles of annual accounting under the principles of annual accounting a transaction must be accounted for under the taxpayer's method_of_accounting on the basis of the facts in the year the transaction occurs 321_us_281 282_us_359 859_f2d_643 9th cir affg in part revg in part and remanding tcmemo_1985_413 sec_461 requires that a deduction be taken in the taxable_year that is proper under the taxpayer's method_of_accounting the completed_contract_method requires income and deductions from long-term_contracts to be reported in the year in which the contracts are completed sec_1 d income_tax regs however sec_1 d iii income_tax regs provides a variation or exception to the requirement that deductions be deferred a current deduction is allowed at the taxpayer's election for period_costs texas instruments inc v commissioner tcmemo_1992_306 sec_1 d iii income_tax regs period_costs include marketing and selling_expenses distribution expenses general and administrative expenses attributable to the performance of services that benefit the taxpayer's activities as a whole casualty losses certain pension and profit-sharing contributions and costs attributable to strikes rework labor scrap and spoilage sec_1 d iii income_tax regs petitioners' use of the completed_contract_method of accounting to report income and deductions for their long-term_contracts has not been questioned this method_of_accounting provides an alternative to the annual_accrual_method_of_accounting for long-term_contracts for which the ultimate profit or loss is not ascertainable until the contract is completed see 83_tc_912 the method allows a taxpayer to account for the entire result of a long-term_contract at one time id the purpose of the completed_contract_method is to match the costs of generating income with the income produced in this case however petitioners try to use the completed_contract_method to avoid the matching of costs with income from export sales for purposes of computing cti as required by the regulations under sec_994 and sec_925 as a result petitioners did not subtract all the costs related to their export sales as defined in sec_1 c iii income_tax regs from the export income that the expenditures generated the completed_contract_method of accounting does not necessarily conflict with requiring taxpayers to account for all related period_costs in determining cti the completed_contract_method is an accounting_method that allocates to a particular taxable_year the items of income and expenses that must be reported within that year it is relevant only to the timing of deductions and income_recognition reco indus inc v commissioner supra pincite like other accounting methods the completed_contract_method relies on other sections of the code such as the disc provisions to determine the amount of income to be recognized and the amount of allowable deductions the purpose of the pricing rules in the disc provisions is to determine the amount of income that taxpayers engaged in export activities must recognize and the amount of income that is tax deferred the completed_contract_method has a different purpose it determines the taxable_year in which a related_supplier recognizes the income attributable to export sales the amount of income to be recognized having been determined by the disc provisions thus the variations or exceptions to the completed_contract_method here do not govern which costs are allocable to long-term export contracts for purposes of determining cti in addition requiring taxpayers to account for prior year period_costs in calculating cti does not interfere with the current deduction allowed for period_costs under the completed_contract_method petitioners' interpretation of the completed_contract_method gives taxpayers benefits in addition to their ability to currently deduct period_costs there is no indication that congress intended the limitation on deferral or exclusion to promote foreign exports to include a double or extra benefit only for those taxpayers on the completed_contract_method who elected to deduct period_costs on an annual basis accepting petitioners' argument would mean that taxpayers using the completed_contract_method of accounting would calculate their cti in accordance with sec_1 income_tax regs as opposed to the regulations under sec_994 and sec_925 under sec_1_861-8 income_tax regs the costs to be allocated are defined by the operative_section which references that regulation thus we look to sec_994 and sec_925 and the related regulations to determine which costs are allocable to export sales for purposes of determining cti not the regulations under sec_451 as petitioners contend although period_costs are not required to be allocated to long-term_contracts for cost- deferral purposes under sec_1 d iii income_tax regs sec_994 and sec_925 and the related regulations require that all costs including prior year period_costs be accounted for in determining cti requiring petitioners to account for all period_costs in determining cti is consistent with the completed_contract_method of accounting allowing taxpayers to use their normal method_of_accounting to compute cti does not necessarily cede to the accounting methodology the computation of the limitation of the benefit to be generated by foreign exports petitioners must account for all related costs including period_costs of both current and prior years in determining their cti from export sales ii regulatory definition of export_property petitioners manufactured two specialized vessels that were designed and built for transoceanic transport of liquefied natural_gas the tankers were manufactured under contract for sale to a company for direct use outside the united_states after the completion but before the tankers could be used for foreign purposes unforeseen delays caused some domestic use of one of the tankers the delay also caused both tankers not to be used in foreign_commerce prior to year after their sale in order for petitioners' disc to retain its statutory status percent of its gross_receipts must consist of qualified_export_receipts sec_993 qualified_export_receipts include gross_receipts from the sale exchange or other_disposition of export_property export_property is statutorily defined in pertinent part as property manufactured in the united_states by a person other than a disc held primarily for sale in the ordinary course of trade_or_business for direct use consumption or disposition outside the united_states sec_993 the regulations in connection with the definition of export_property provide for a destination test property satisfies the destination test only if it is directly used outside the united_states by the purchaser within year after such sale sec_1_993-3 income_tax regs petitioners contend that the destination test of the regulation is not a proper interpretation of the statutory provision and hence is invalid we have already addressed the destination test and found valid sec_1_993-3 income_tax regs in 98_tc_187 there is nothing in petitioners' argument here that would warrant a change in our reasoning or conclusion concerning the validity of that aspect of the disc regulations petitioners also raise factual distinctions between this case and sim-air factual differences between cases however do not address the question of whether a particular regulation is a proper interpretation of a statutory provision petitioners also argue that they should be relieved of the 1-year destination requirement because of the unforeseen factual circumstances that caused them not to meet the regulation's requirement the taxpayer in sim-air made a similar argument that was rejected id pincite once a regulation is found valid it has the force and effect of law that law both the statute and the regulation in question here does not provide any exception for reasonable delay or unforeseen events nor is there room to interpret the statute or regulation to permit petitioners' factual circumstances different treatment by means of a waiver or exemption from the requirement under consideration petitioners also question the validity of other subparts of the export_property regulation but we find it unnecessary to consider that and other positions of the parties because petitioners' failure to satisfy the 1-year test is dispositive of this issue to reflect the foregoing an appropriate order will be issued reflecting the resolution of the foreign issues in controversy
